Citation Nr: 0915317
Decision Date: 04/23/09	Archive Date: 06/02/09

Citation Nr: 0915317	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-03 211	)	DATE APR 23 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include obsessive-compulsive disorder with depression and 
memory loss.



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  The Veteran served in the United States Army Reserves 
(USAR) from February 1968 to March 1972, in the Army National 
Guard (ARNG) from December 1975 to December 1978 and from 
July 1981 to April 1984, in the USAR from December 1984 to 
August 1988, and in the ARNG from August 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  

In a December 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a December 2008 Joint Motion for Remand (Joint Motion), in 
a December 2008 Order, the Court granted the Joint Motion and 
remanded this case to the Board for compliance.  A letter was 
sent to the Veteran on January 12, 2009 in which he was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No evidence or argument was 
received.


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include obsessive-compulsive 
disorder with depression and memory loss, is not related to 
active service.


CONCLUSION OF LAW

A psychiatric disorder, to include obsessive-compulsive 
disorder with depression and memory loss, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).


VACATUR

The Board denied the claim on appeal by a December 2007 
decision.  The Veteran appealed this decision to the Court.  
Based on a December 2008 Joint Motion, in December 2008, the 
Court remanded this appeal for development in compliance with 
the Joint Motion.  A January 12, 2009 letter was sent to the 
Veteran in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In a 
March 2009 response, the Veteran indicated that he was 
submitting additional argument and evidence.  However, no 
additional evidence or argument was received.

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded the Board's December 
2007 decision, finding that the decision as written precluded 
effective judicial review.  Accordingly, in order to prevent 
prejudice to the Veteran, the December 2007 Board decision 
must be vacated.  A new decision regarding the issue is 
entered below as if the December 2007 Board decision 
addressing the issue had never been issued.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, a March 2000 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the March 2000 letter 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the 


evidence is against service connection for a psychiatric 
disorder and a disability evaluation and effective date will 
not be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, available personnel records, VA 
treatment records, his Social Security Administration (SSA) 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA is required 
to provide a medical examination when such an examination is 
necessary to make a decision on a claim, none was required 
here.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

The Veteran's active duty service treatment records have been 
requested several times from the National Personnel Records 
Center, and are determined to be unavailable.  As such, there 
is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records are not available.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  In response to a June 2000 
records request, the National Personnel Records Center sent 
the RO 


the Veteran's available service treatment records, which were 
records from his service in the USAR and the ARNG, and not 
active duty.  In response to another December 2001 records 
request, the National Personnel Records Center notified the 
RO that all available records were sent in response to the 
June 2000 request.  In July 2007, the RO notified the Veteran 
that his service treatment records could not be located and 
requested that he submit any service treatment records in his 
possession.  The claims file reflects that the Veteran did 
not submit any additional evidence.

The Board believes that the heightened duty to assist has 
been satisfied in this case.  The Veteran was properly 
notified that his service treatment records had been lost and 
that he should submit any service treatment records that he 
had in his possession, but no additional information was 
submitted.  Although the RO did not request morning sick 
reports in an attempt to verify whether the Veteran was 
involved in a motor vehicle accident in 1968, which the 
Veteran believes caused his current psychiatric disorder, 
such a request was not necessary in this case.  The Veteran 
reported that he did not seek medical treatment after the 
motor vehicle accident during service.  Thus, obtaining 
morning sick reports in an attempt to verify the accident 
would not show whether the Veteran was involved in a motor 
vehicle accident.  In addition, even if the Veteran's claimed 
inservice motor vehicle accident was confirmed, there is 
still no etiological link between an inservice motor vehicle 
accident and the Veteran's current psychiatric disability.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The Board finds that the Veteran's claim is not prejudiced by 
the lack of service treatment records demonstrating an 
inservice injury.  The Veteran has consistently indicated 
that he did not seek treatment for a psychiatric disorder 
during service and for many years after service discharge.  
In addition, his treatment records from the USAR and the ARNG 
are of record, and confirm that the Veteran did not complain 
of any psychiatric symptoms for many years after his active 
military service 


discharge.  Accordingly, the Board finds that no prejudice to 
the Veteran will result from an adjudication of this appeal 
based on the evidence that is currently of record.  See 
Bernard, 4 Vet. App. at 394.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served on active duty from March 
1966 to February 1968.  Thereafter, the Veteran served in the 
USAR from February 1968 to March 1972, in the ARNG from 
December 1975 to December 1978 and from July 1981 to April 
1984, in the USAR from December 1984 to August 1988, and in 
the ARNG from August 1988 to August 1991.  The Veteran 
contends that he was involved in a motor vehicle accident in 
1968 while in service, which caused his obsessive-compulsive 
disorder.  Specifically, the Veteran alleges that he was 
driving an Army vehicle down a mountain road and caught the 
roof of the truck on a local business, tearing off part of 
the roof.  He further alleges that he was scared and didn't 
know what to do, so he left the scene of the accident and 
returned to report the accident to his unit.  He claims that 
he was scared of being detained in Germany instead of rotated 
back to the United States as a result of the accident.  The 
Veteran also contended that his obsessive-compulsive disorder 
symptoms started and gradually got worse after he completed 
boot camp in 1966, but he did not seek help.

The Veteran's treatment records and personnel records from 
his service in the USAR and the ARNG have been associated 
with the claims folder.  The Veteran's 


treatment records reveal that he underwent examinations in 
July 1981, October 1985, and April 1989.  His psychiatric 
status was noted as normal on all three examination reports.  
In reports of medical history from July 1981 and October 
1985, the Veteran denied frequent trouble sleeping, 
depression, excessive worry, memory loss, amnesia, and 
nervous trouble of any sort.  The remainder of the treatment 
records are negative for any mention of complaints, symptoms, 
or diagnoses of a psychiatric disorder.

The Veteran's postservice medical records reveal that he was 
first diagnosed with obsessive-compulsive disorder in 
November 1990 by M.M., M.D.  Treatment records from November 
1990 through January 1998 reveal that the Veteran reported 
that his checking and rechecking symptoms began when he left 
the military at age 21.  In an April 1997 treatment letter, 
Dr. M.M. stated that the Veteran "has a mental disability 
which hampers greatly his mental judgment.  He has been 
diagnosed as having obsessive-compulsive disorder."

Private medical treatment records from April 1992 through 
October 1998 reveal that the Veteran treated at various 
medical institutions, primarily for a heart disorder.  
Diagnoses of and treatment for obsessive-compulsive disorder, 
with depression and memory loss were noted.

In February 1998, the Veteran filed a claim for SSA 
disability benefits.  In an SSA questionnaire, the Veteran 
stated that he had a nervous condition since early childhood 
which became worse later in life.  He further stated that his 
obsessive-compulsive disorder has bothered him for his entire 
lifetime, and that he stopped working in December 1997 due to 
his obsessive-compulsive disorder symptoms.  In September 
1998, a psychiatric examination was conducted.  The examiner 
found that the Veteran was unable to work and would probably 
be unable to work for a very long time in the future due to 
his obsessive-compulsive disorder.  Subsequently, the Veteran 
was awarded SSA disability benefits for an anxiety related 
disorder.

In March 1998, the Veteran voluntarily admitted himself to 
the Mayo Clinic for evaluation and treatment of his 
depressive symptoms and obsessive-compulsive disorder.  He 
was treated at the Mayo Clinic until May 1998.  Treatment 
records for that time period reveal that the Veteran reported 
that his symptoms began 25-30 years ago, and that he was 
first diagnosed with obsessive-compulsive disorder in the 
1980's.  He also stated that his older brother has obsessive-
compulsive disorder symptoms and that several of his siblings 
have depressive symptoms, but there is no actual diagnosis of 
mental illness in his family.

Treatment records from the Mental Health Clinic of North Iowa 
from May 1998 through August 1998 reveal that the Veteran 
reported a 30 year history of obsessive-compulsive disorder 
and depression, and that his obsessive-compulsive disorder 
began with compulsions of driving around the block to check 
to see if he had run over anyone.  The Veteran further 
reported that he began receiving treatment for obsessive-
compulsive disorder in the mid-1980's, and that he was 
nervous and depressed as a child.  The diagnosis was severe 
obsessive-compulsive disorder and recurrent major depressive 
disorder, with psychotic features.

In May 2000, the Veteran underwent a VA psychiatric 
evaluation.  The VA physician noted that the Veteran was the 
only source of history, and he was not very reliable due to 
his memory loss.  The Veteran reported that Dr. M.M. 
diagnosed obsessive-compulsive disorder in the early 1980's, 
and that the treatment prescribed by Dr. M.M. was not 
helping, so he "quit."  The Veteran further stated that he 
did not recall any mental or physical problems in service, 
but that his problems immediately began when he got out of 
the service.  The diagnosis was deferred, rule out obsessive-
compulsive disorder, rule out major depressive disorder, rule 
out dysthymic disorder, and rule out dementia.  VA treatment 
records from November 1999 through June 2007 reveal that the 
Veteran was treated for obsessive-compulsive disorder, 
depression, and post-traumatic stress disorder.

In July 2002, M.L., M.D. submitted a letter stating that the 
Veteran "has a long history of obsessive compulsive 
difficulties and though no specific ideology can be 
ascertained at this time, we know that environmental 
stressors can exacerbate this illness.  [The Veteran] claims 
that a service related incident in fact did exacerbate 


his illness and I would recommend the Veteran's Affairs 
system to differentiate if that is indeed the case."

Several lay statements were submitted in March 2000 by the 
Veteran's family members, including his sister, his brother, 
Q.B., and his brother-in-law, in support of his claim for 
service connection.  The statements indicated that the 
Veteran seemed jumpy, depressed, moody, quiet, unfriendly, 
nervous, and apprehensive after he was discharged from 
service.  The Veteran would drive around and around the block 
as if checking something, and he had a tendency to go back 
and check different things over and over.  He would leave the 
house and return several times to make sure that he hadn't 
left something behind, and he would repeat things that he 
said and did.  

In June 2004, the Veteran's wife submitted a statement in 
support of his claim, indicating that the Veteran's 
obsessive-compulsive disorder symptoms became worse when the 
Gulf War started due to his fear of being called back to 
active duty.  In March 2006, the Veteran and his wife 
submitted a joint statement, reporting that while the Veteran 
was stationed in Germany, he was in constant fear of being 
sent to Vietnam.  They also noted that after he was 
discharged from active duty, the Veteran tried to reenlist, 
but was rated Army RE-3A, which was explained to him as 
having a mental disorder.  The Veteran stated that he joined 
the USAR to try to overcome his checking and rechecking fear.  
The statement also indicates that a nurse said that the 
Veteran had service-related obsessive-compulsive disorder.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
Overall, the evidence of record does not indicate that the 
Veteran's current psychiatric disorder is related to active 
service, a conclusion that the Board reaches based on a lack 
of treatment, complaints, or findings of a psychiatric 
disorder during his active military service, the absence of 
continuity of symptomatology post service, and the lack of a 
competent medical opinion linking any psychiatric disorder to 
his military service.  

There is a diagnosis of a current psychiatric disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, there is no 
objective evidence of inservice incurrence of a psychiatric 
disorder.  Moreover, the medical evidence of record does not 
demonstrate that the Veteran's psychiatric disorder is 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability).  The Veteran's USAR and ARNG 
treatment records from February 1968 through August 1991 are 
negative for any complaints of or treatment for a psychiatric 
disorder.  Moreover, a psychiatric disorder was not diagnosed 
until November 1990, more than 22 years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time  period for which there is no 
clinical documentation of  disorder).  In addition, there is 
no medical evidence linking the Veteran's current psychiatric 
disorder to service, and there is no objective evidence of 
continuance of symptomatology during the years following the 
veteran's discharge from service.  See Savage v. Gober, 10 
Vet. App. 498 (1997).

The only evidence linking the Veteran's current psychiatric 
disorder to his service are his own contentions and the 
statements provided by his wife, his brother, Q.B., his 
sister, and his brother-in-law.  With regard to the Veteran's 
statements that he experienced psychiatric symptoms since 
service discharge, and the additional lay statements provided 
by the Veteran's relatives that he exhibited symptoms of a 
psychiatric disorder after service discharge, the Board finds 
that these statements are competent evidence of behavior that 
the Veteran experienced, but are not competent evidence that 
the behaviors were indicative of a psychiatric disorder.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  

However, the statements of the Veteran regarding the onset 
and continuity of his psychiatric symptoms are not credible 
because they are inconsistent with the contemporaneous 
medical evidence of record, and because the May 2000 VA 
physician found that the Veteran was not a reliable historian 
due to memory loss.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Despite the Veteran's 
assertions that he was first diagnosed with obsessive-
compulsive disorder in the 1980's by Dr. M.M., Dr. M.M.'s 
treatment records do not reveal treatment for or diagnosis of 
a psychiatric disorder until November 1990.  Further, the 
Veteran's medical records from his USAR and ARNG service, 
from February 1968 through August 1991, reported a normal 
psychiatric status and no complaints of obsessive-compulsive 
disorder symptoms or any other psychiatric symptoms.  In 
addition, the Veteran denied any depression, memory loss, or 
nervous trouble of any sort during that time period.  With 
regard to the Veteran's statement that a nurse said that his 
obsessive-compulsive disorder was service-related, there is 
no evidence of record to support this statement.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence"); see also Marciniak v. Brown, 10 Vet. App. 198 
(1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  As 
pertains to the Veteran's statement that he was denied 
reenlistment due to a mental disorder, there is no evidence 
of record to support that assertion.  

Moreover, the Board also affords only minimal weight to the 
statements provided by the Veteran's relatives.  In addition 
to not being competent evidence as to what the behavior they 
witnessed represented, these statements were provided for the 
record more than 32 years after the Veteran's discharge from 
service and represent, at best, remote recollections.  Not 
only may the laypersons' memories have dimmed with time, but 
self interest may play a role in these recent statements.  


See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Further, while the Veteran, the Veteran's wife, his sister, 
his brother, Q.B., and his brother-in-law can testify to the 
Veteran's behavior, their statements are not competent 
evidence that any current psychiatric disorder was caused by 
the claimed incident during service, that his current 
psychiatric disorder is related to the behavior that he may 
have been experiencing after service discharge, or that the 
behavior that he may have been experiencing after service 
discharge were related to his active duty service.  See Barr, 
21 Vet. App. at 307 (lay testimony is not competent to 
establish medical etiology or render medical opinions).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because 
neither the Veteran, his wife, his brother, Q.B., his sister, 
nor his brother-in-law is a physician, their statements are 
not competent evidence that the Veteran's current psychiatric 
disorder is the result of a motor vehicle accident which may 
have occurred during service over 41 years ago, or that the 
behaviors that he may have been experiencing 40 years ago 
after service discharge are related to service or to his 
current psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit, 5 Vet. App. at 93; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  

In summary, the record contains no competent medical evidence 
linking the Veteran's psychiatric disorder to his military 
service, or credible evidence of continued psychiatric 
symptomatology since service discharge.  The evidence of a 
nexus between the Veteran's current psychiatric disorder and 
service is limited to the Veteran's own statements and the 
statements of his family members, which are not competent, 
credible, or supported by the objective medical evidence of 
record.  As there is no competent medical evidence that the 
Veteran's psychiatric disorder is related to active service, 
service connection for a psychiatric disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a psychiatric disorder, to include 
obsessive-compulsive disorder, with depression and memory 
loss, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0740467	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-03 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include obsessive-compulsive disorder with depression and 
memory loss.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  The veteran served in the United States Army Reserves 
from February 1968 to March 1972, in the Army National Guard 
from December 1975 to December 1978 and from July 1981 to 
April 1984, in the United States Army Reserves from December 
1984 to August 1988, and in the Army National Guard from 
August 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include obsessive-compulsive 
disorder (OCD) with depression and memory loss, is not 
related to active service. 


CONCLUSION OF LAW

A psychiatric disorder, to include OCD with depression and 
memory loss, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2000 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's available 
service medical records, his available personnel records, his 
VA treatment records, his Social Security Administration 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served on active duty from March 
1966 to February 1968.  Thereafter, the veteran served in the 
United States Army Reserves (USAR) from February 1968 to 
March 1972, in the Army National Guard (ARNG) from December 
1975 to December 1978 and from July 1981 to April 1984, in 
the USAR from December 1984 to August 1988, and in the ARNG 
from August 1988 to August 1991.  The veteran contends that 
he was involved in a motor vehicle accident while inservice, 
which caused his OCD.  Specifically, the veteran alleges that 
he was driving an Army vehicle down a mountain road and 
caught the roof of the truck on a local business, tearing off 
part of the roof.  He further alleges that he was scared and 
didn't know what to do, so he left the scene of the accident 
and returned to report the accident to his unit.  He claims 
that he was scared of being detained in Germany instead of 
rotated back to the United States as a result of the 
accident.  The veteran also stated that his OCD symptoms 
started and gradually got worse after he completed boot camp, 
but he did not seek help.

The veteran's active duty service medical records have been 
requested several times from the National Personnel Records 
Center (NPRC), and are determined to be unavailable.  The 
veteran's medical records and personnel records from his 
service in the USAR and the ARNG have been associated with 
the claims folder.  The veteran's medical records reveal that 
he underwent examinations in July 1981, October 1985, and 
April 1989.  His psychiatric status was noted as normal on 
all three examination reports.  In reports of medical history 
from July 1981 and October 1985, the veteran denied 
depression, memory loss, and nervous trouble of any sort.  
The remainder of the medical records are negative for any 
mention of complaints, symptoms, or diagnoses of a 
psychiatric disorder.

The veteran's post-service medical records reveal that he was 
first diagnosed with OCD in November 1990 by M.M., M.D.  
Treatment records from November 1990 through January 1998 
reveal that the veteran reported that his checking and 
rechecking symptoms began when he left the military at age 
21.  In an April 1997 treatment letter, Dr. M.M. stated that 
the veteran "has a mental disability which hampers greatly 
his mental judgment.  He has been diagnosed as having 
obsessive-compulsive disorder."

Private medical treatment records from April 1992 through 
October 1998 reveal that the veteran treated at various 
medical institutions, primarily for a heart disorder.  
Diagnoses of and treatment for OCD with depression and memory 
loss were noted.

In February 1998, the veteran filed a claim for Social 
Security Administration (SSA) disability benefits.  In an SSA 
questionnaire, the veteran stated that he had a nervous 
condition since early childhood which became worse later in 
life.  He further stated that his OCD has bothered him for 
his entire lifetime, and that he stopped working in December 
1997 due to his OCD symptoms.  In September 1998, a 
psychiatric examination was conducted.  The examiner found 
that the veteran was unable to work and would probably be 
unable to work for a very long time in the future due to his 
OCD.  Subsequently, the veteran was awarded SSA disability 
benefits for an anxiety related disorder.

In March 1998, the veteran voluntarily admitted himself to 
the Mayo Clinic for evaluation and treatment of his 
depressive symptoms and OCD.  He was treated at the Mayo 
Clinic until May 1998.  Treatment records for that time 
period reveal that the veteran reported that his symptoms 
began 25-30 years ago, and that he was first diagnosed with 
OCD in the 1980's.  He also stated that his older brother has 
OCD symptoms and that several of his siblings have depressive 
symptoms, but there is no actual diagnosis of mental illness 
in his family.

Treatment records from the Mental Health Clinic of North Iowa 
from May 1998 through August 1998 reveal that the veteran 
reported a 30 year history of OCD and depression, and that 
his OCD began with compulsions of driving around the block to 
check to see if he had run over anyone.  The veteran further 
reported that he began receiving treatment for OCD in the 
mid-1980's, and that he was nervous and depressed as a child.  
The diagnosis was severe OCD and recurrent major depressive 
disorder (MDD) with psychotic features.

In May 2000, the veteran underwent a VA psychiatric 
evaluation.  The VA physician noted that the veteran was the 
only source of history, and he was not very reliable due to 
his memory loss.  The veteran reported that Dr. M.M. 
diagnosed OCD in the early 1980's, and that the treatment 
prescribed by Dr. M.M. was not helping, so he "quit."  The 
veteran further stated that he did not recall any mental or 
physical problems inservice, but that his problems 
immediately began when he got out of the service.  The 
diagnosis was deferred, rule out OCD, rule out MDD, rule out 
dysthymic disorder, and rule out dementia.  VA treatment 
records from November 1999 through June 2007 reveal that the 
veteran was treated for OCD, depression, and post-traumatic 
stress disorder.

In July 2002, M.L., M.D. submitted a letter stating that the 
veteran "has a long history of obsessive compulsive 
difficulties and though no specific ideology can be 
ascertained at this time, we know that environmental 
stressors can exacerbate this illness.  [The veteran] claims 
that a service related incident in fact did exacerbate his 
illness and I would recommend the Veteran's Affairs system to 
differentiate if that is indeed the case."

Several lay statements were submitted in May 2000 by the 
veteran's family members in support of his claim for service 
connection.  The statements reveal that the veteran seemed 
jumpy, depressed, moody, quiet, unfriendly, nervous, and 
apprehensive after he was discharged from service.  The 
veteran would drive around and around the block as if 
checking something, and he had a tendency to go back and 
check different things over and over.  He would leave the 
house and return several times to make sure that he hadn't 
left something behind.  

In June 2004, the veteran's wife submitted a statement in 
support of his claim, indicating that the veteran's OCD 
symptoms became worse when the Gulf War started due to his 
fear of being called back to active duty.  In March 2006, the 
veteran and his wife submitted a joint statement, revealing 
that while the veteran was stationed in Germany, he was in 
constant fear of being sent to Vietnam.  After he was 
discharged from active duty, the veteran tried to reenlist, 
but was rated Army RE-3A, which was explained to him as 
having a mental disorder.  The veteran joined the Army 
Reserves to try to overcome his checking and rechecking fear.  
The statement also indicates that a nurse said that the 
veteran had service-related OCD.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
There is a diagnosis of a current psychiatric disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, there is no 
evidence of inservice incurrence of a psychiatric disorder.  
Moreover, the other evidence of record does not demonstrate 
that the veteran's psychiatric disorder is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  A psychiatric condition was not diagnosed until 
November 1990, more than 20 years after service discharge.  
38 C.F.R. §§ 3.307, 3.309; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of  symptomatology, 
and failed to account for the lengthy time  period for which 
there is no clinical documentation of  disorder). 

Importantly, the medical evidence of record does not support 
a nexus between a psychiatric disorder and active service.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Post-service medical records fail to show treatment for or 
diagnosis of a psychiatric disorder until more than 20 years 
after the veteran's discharge from active service.  Despite 
the veteran's assertions that he was first diagnosed with OCD 
in the 1980's by Dr. M.M., Dr. M.M.'s treatment records 
reveal that the veteran was not treated for or diagnosed with 
OCD until November 1990.  Further, the veteran's medical 
records from his USAR and ARNG service, from February 1968 
through August 1991, note a normal psychiatric status, and no 
complaints of OCD symptoms.  In addition, the veteran denied 
any depression, memory loss, or nervous trouble of any sort.  
With regard to the veteran's statement that a nurse said that 
the veteran's OCD was service-related, there is no evidence 
of record to support this statement.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (holding that "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence"); see 
also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  As pertains to the veteran's 
statement that he was denied reenlistment due to a mental 
disorder, there is no evidence of record to support that 
assertion.  As there is no competent medical evidence that 
the veteran's psychiatric disorder is related to active 
service, service connection for a psychiatric disorder is not 
warranted. 

The Board has also considered the veteran's own assertions 
and those of his wife and family members.  The Board finds 
that such assertions are not competent to establish, and are 
therefore not probative of, a medical nexus between the 
veteran's current psychiatric disorder and his service, or to 
any incident therein, in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
see also Espiritu v. Derwinski, 2 Vet.  App. 492, 495 (1992).

The weight of the competent evidence demonstrates that a 
psychiatric disorder began many years after the veteran's 
military service and is not shown to be related thereto.  As 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder, to include OCD 
with depression and memory loss, is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


